DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 December 2022 has been entered.

Priority
Acknowledgement is made of Applicant’s claim for priority to GB2007364.9 filed 18 May 2020 and GB1916039.9 filed 04 November 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The drawing objections have been obviated in view of Applicant’s amendments filed 05 December 2022.
Claims 1-22 are still pending. An action on the merits follows.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “movable engagement element” of claims 1-4, 9-10, 12, 14-15, and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“movable engagement element” in claims 1-4, 9-10, 12, 14-15, and 21 lacks antecedent basis in the specification.

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:
Claim 4, line 2, “at least one elongated stop members pivot” should read --at least one elongated stop member pivots--
Claim 7, lines 1-2, “at least one elongated stop members comprise” should read --at least one elongated stop member comprises--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“engagement element” in claim 1 can be rewritten as an “element for engagement” where “element” is the generic placeholder coupled with “for engagement” as the functional language. The claim does not recite sufficient structure to perform the recited function. The specification does not describe or define this element.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “engagement element” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endelman et al. (US 2005/0113227, hereinafter Endelman).
Regarding claim 1, Endelman teaches an exercise apparatus comprising:
a movable carriage (carriage 22) having a generally flat top surface, the movable carriage being movably mounted on parallel track members (opposite side walls 20) of a frame having a head end (head end 14), a foot end (foot end 16) and side members (track members 18), the movable carriage having a pair of shoulder stops (shoulder stops 26) mounted thereto and plurality of elastic members (elastic resistance members 30) connected between the foot end and the movable carriage to elastically bias the movable carriage toward the foot end of the frame (Figs. 1-2; Para. [0031]: “A plurality of elastic resistance members 30, typically springs as shown in the Figures, are hooked to or otherwise fastened between the foot end of the carriage 22 and the foot end 14 of the frame 12 such that the carriage 22 is biased toward the foot end of the frame 12.), and
a movable spring anchor bar and carriage stop assembly comprising an anchor bar (anchor bar 102) with an associated anchor bar support for engagement with the anchor bar (Keyway slot 66 formed in track member 18 supports and engages with the anchor bar), the anchor bar having at least one elongated stop member (carriage stop member 104) arranged perpendicular to and secured to the anchor bar, the at least one elongated stop member having a carriage stop surface located towards an end (arcuate distal end 113) of the at least one elongated stop member remote from the anchor bar and the at least one elongated stop member further comprising at least one movable engagement element (cap 106 movably engages with the track members 18) with the frame side members of the exercise apparatus, the at least one movable engagement element being separate from the anchor bar and the anchor bar support (Figs. 10, 11 show the cap 106 being a separate piece from the anchor bar 102 and the keyway slot 66; i.e., the pieces are not integrally formed and can be separated.).

    PNG
    media_image1.png
    617
    496
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    411
    696
    media_image2.png
    Greyscale


Regarding claim 2, Endelman teaches an exercise apparatus as claimed in claim 1, wherein the at least one movable engagement element is located towards the end of the at least one elongated stop member towards which the carriage stop surface is located (Fig. 9 shows the cap 106 located towards the end of the carriage stop member 104.).

Regarding claim 3, Endelman teaches an exercise apparatus as claimed in claim 1, wherein the at least one movable engagement element provides a pivot point about an axis perpendicular to the side members of the frame of the apparatus (Figs. 9 and 10 show the anchor bar 102 pivoting about the cap 106 in the frame.).

Regarding claim 4, Endelman teaches an exercise apparatus as claimed in claim 1, wherein the at least one elongated stop members pivot about a point associated with the at least one movable engagement element (Figs. 9 and 10 show the anchor bar 102 pivoting about the cap 106 in the frame.).

Regarding claim 5, Endelman teaches an exercise apparatus as claimed in claim 1, wherein the movable spring anchor bar and carriage stop assembly comprises two elongated stop members (Figs. 9 and 10 show two carriage stop members 104.).

Regarding claim 6, Endelman teaches an exercise apparatus as claimed in claim 1, wherein carriage stop surface (arcuate distal end 113) is located at the end of the at least one elongated stop member (Fig. 9).

Regarding claim 7, Endelman teaches an exercise apparatus as claimed in claim 1, wherein the at least one elongated stop members comprise a stop surface member (handle 122) secured at their ends (Fig. 10 shows the handle 122 stopped against the bracket of the carriage 22.).

Regarding claim 8, Endelman teaches an exercise apparatus as claimed in claim 7, wherein the stop surface member comprises an elastomeric or polymeric material (Handle 122 has rubber bumper sleeve 124.).

Regarding claim 9, Endelman teaches an exercise apparatus as claimed in claim 7, wherein the stop surface member is located between the end of the at least one elongated stop member and the at least one movable engagement element (Fig. 11 shows the handle 122 positioned on the carriage stop member 104 between the arcuate distal end 113 and the cap 106.).

Regarding claim 10, Endelman teaches an exercise apparatus as claimed in claim 1, wherein the at least one movable engagement element is a vertical wheel riding within a C-section runner along the side of or within the side frame side members (Para. [0058]: “the caps 106 may incorporate rollers to facilitate smooth movement within the tracks 18.” The cross section of tracks 18 at the slot 66 is a C.).

Regarding claim 11, Endelman teaches an exercise apparatus as claimed in claim 1, wherein the side frame is a C-section frame (The cross section of tracks 18 at the slot 66 is a C.).

Regarding claim 12, Endelman teaches an exercise apparatus as claimed in claim 1, wherein the at least one movable engagement element is a vertical wheel combined with a horizontal wheel both riding within a square section runner along the side of or within the frame side members (Fig. 9 shows the cap 106 combined with guide rollers 25.).

Regarding claim 13, Endelman teaches an exercise apparatus as claimed in claim 1, wherein the frame side member is a square section frame (Fig. 9 shows tracks 18 having a square cross section.).

Regarding claim 14, Endelman teaches an exercise apparatus as claimed in claim 7, wherein the end of the at least one elongated stop member is located between the stop surface member and the at least one movable engagement element (Fig. 11 shows a top end of the stop member located between the stop surface member and the cap 106.).

Regarding claim 15, Endelman teaches an exercise apparatus as claimed in claim 1, wherein the at least one movable engagement element comprises a slot (teeth 68) in the apparatus frame side member and an axle (indexing ball and screws 112, 118) engaged with said slot that protrudes from the side of the at least one elongated stop member (Fig. 11).

Regarding claim 16, Endelman teaches an exercise apparatus as claimed in claim 15, wherein the axle is an integral part of a stop surface member secured at the end of the at least one elongated stop member (Fig. 11. Cap 106 comprises a stop surface member.).

Regarding claim 17, Endelman teaches an exercise apparatus as claimed in claim 16, wherein the integral part of the stop surface member as the axle passes through the at least one elongated stop member to engage with the slot (Fig. 12 shows the cap 106 and axle engaged in the slot.).

Regarding claim 18, Endelman teaches an exercise apparatus as claimed in claim 15, wherein the slot is located in a metal plate or section that is attached to or within the frame side members of the apparatus (Fig. 10).

Regarding claim 19, Endelman teaches an exercise apparatus as claimed in claim 15, wherein the slot comprises low friction material (The cap 106 is in the slot and is coated with a low friction, tough polymer material (para. [0050]).).

Regarding claim 20, Endelman teaches an exercise apparatus as claimed in claim 7, wherein the stop surface member comprises a metal or a low friction material (Para. [0052]: “The carriage stop member 104 is preferably a flat, pie-piece sheet metal body.” Para. [0054]: “Each carriage stop member 104 has a handle 122 projecting laterally from the upper end of the arcuate portion.”).

Regarding claim 21, Endelman teaches an exercise apparatus as claimed in claim 1, wherein the at least one movable engagement element comprises a low friction material slidably engaged within the frame side members of the apparatus (Para. [0050]: The cylindrical body portion 110 of the cap 106 is preferably made of or coated with a low friction, tough polymer material such as nylon so as to easily slide within the track member 18.”).

Regarding claim 22, Endelman teaches an exercise apparatus as claimed in claim 19, wherein the low friction material is friction polymeric material (Para. [0050]: The cylindrical body portion 110 of the cap is preferably made of or coated with a low friction, tough polymer material such as nylon.”).

Response to Arguments
Applicant's arguments filed 05 December 2022 have been fully considered but they are not persuasive. Applicant argues that Endelman does not teach wherein “the at least one movable engagement element [is] separate from the anchor bar and the anchor bar support.” The Office respectfully disagrees. Figure 11 shows the cap 106 being a separate element from the anchor bar (anchor bar 102) and the anchor bar support (keyway slot 66). Applicant further argues that Endelman does not disclose wherein the at least one movable engagement element has a separate and different engagement to the anchor bar support than the anchor bar. However, the claim as written does not necessarily require that the movable engagement element be separately and differently engaged to the anchor bar support. Instead, the claim limitation is interpreted to require that the movable engagement element is simply separate from the anchor bar and the anchor bar support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784    

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784